United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40106
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARTURO MARTINEZ-CORPUS,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-1577-ALL
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Arturo Martinez-Corpus appeals from his guilty-plea

conviction of illegally reentering the United States after having

been convicted of illegal entry.   Martinez contends that the

district court violated United States v. Booker, 125 S. Ct. 738

(2005), by sentencing him under the formerly mandatory Sentencing

Guidelines regime.   According to Martinez, application of the

formerly mandatory regime was a structural error that should not

require plain-error analysis.   Martinez acknowledges that his

structural-error and presumed-prejudice contentions are

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40106
                               -2-

foreclosed, and he concedes that he cannot satisfy the plain-

error test applicable to issues raised for the first time on

appeal, but he raises the issues to preserve them for further

review.

     Martinez’s structural-error and presumptive-prejudice

contentions are foreclosed.   See United States v. Martinez-Lugo,

411 F.3d 597, 601 (5th Cir. 2005), cert. denied, ___ S. Ct. ___

(Oct. 11, 2005) (No. 05-6242).   Martinez has failed to

demonstrate that his sentence likely would have been different

under an advisory sentencing regime.   See United States v. Mares,

402 F.3d 511, 522 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

The district court imposed the longest sentence indicated by

Martinez’s sentencing range, denied Martinez’s request for a

downward departure, and indicated a lack of sympathy for

Martinez.

     AFFIRMED.